Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Li et al. publication (‘Control Channel Design for Carrier Aggregation between LTE FDD and LTE TDD Systems’ dated 2012).

With respect to the claims, references to the prior art appear in parenthesis. 
Claims
1. (Original) A base station configured to perform communication with a user apparatus in a radio communication system (Li’s LTE cellular system inherently includes base stations in the uplink and user apparatus in the downlink), comprising:
 a storage unit configured to store configuration information on an aggregated downlink control channel in which a plurality of downlink control channels in a plurality of slots are aggregated (Configuration information associated with the CIF is used to schedule the PDCCH which inherently requires storage in memory in order to keep track of the schedule on page 2, column 1, section “B. Cross-Carrier Scheduling” ); and 
a transmission unit configured to transmit downlink control information, to the user apparatus, using the aggregated downlink control channel based on the configuration information (Transmission on PDCCH on other carriers on page 2, column 1, section “B. Cross-Carrier Scheduling”).

3. (Currently Amended) The base station as claimed in claim 1, wherein the transmission unit transmits the downlink control information by applying frequency hopping among the plurality of slots (Li uses FDD for the slots in Figure 1 which is frequency  hopping among the slots).

4. (Currently Amended) The base station as claimed in claim 1, wherein the transmission unit transmits, to the user apparatus, a plurality of pieces of downlink control information each including different information by using the aggregated downlink control channel (Plurality of different pieces of downlink control information includes the scheduling of PDSCH and PUSCH using the aggregated PDCCH on page 2, column 1, section “B. Cross-Carrier Scheduling”).

5. (Original) A user apparatus configured to perform communication with a base station in a radio communication system (Li’s LTE cellular system inherently includes base stations in the uplink and user apparatus in the downlink), comprising: 
a storage unit configured to store configuration information on an aggregated downlink control channel in which a plurality of downlink control channels in a plurality of slots are aggregated (Configuration information associated with the CIF is used to schedule the PDCCH which inherently requires storage in memory in order to keep track of the schedule on page 2, column 1, section “B. Cross-Carrier Scheduling” ); and 
a reception unit configured to receive downlink control information, from the base station, using the aggregated downlink control channel based on the configuration information (Reception on PDCCH on other carriers on page 2, column 1, section “B. Cross-Carrier Scheduling”).

8. (New) The base station as claimed in claim 2, wherein the transmission unit transmits, to the user apparatus, a plurality of pieces of downlink control information each including different information by using the aggregated downlink control channel (Plurality of different pieces of downlink control information includes the scheduling of PDSCH and PUSCH using the aggregated PDCCH on page 2, column 1, section “B. Cross-Carrier Scheduling”).

9. (New) The base station as claimed in claim 3, wherein the transmission unit transmits, to the user apparatus, a plurality of pieces of downlink control information each including different information by using the aggregated downlink control channel (Plurality of different pieces of downlink control information includes the scheduling of PDSCH and PUSCH using the aggregated PDCCH on page 2, column 1, section “B. Cross-Carrier Scheduling”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. publication in view of LG publication (‘PDCCH transmission for MTC coverage enhancement’ submitted in the IDS) or Mediatek publication (‘On 2-stage Downlink Control Information for NR’ submitted in the IDS).
Li does not teach repeatedly transmitting the downlink control information in the PDCCH.  LG publication explicitly teaches to repeat the PDCCH control information on page 1, section “2 Required information for PDCCH repetition.”  Therefore, it would have been obvious to one of ordinary skill in the 
In the alternative transmission, Li does not teach the partial transmission by dividing the downlink control information using the plurality of slots.  Mediatek publication explicitly teaches to divide the control information into the plurality of downlink control slots on different frequencies in Figures 1 and 2 on page 3.
	With respect to the claims, references to the prior art appear in parenthesis.
Claims
2. (Original) The base station as claimed in claim 1, wherein the transmission unit repeatedly transmits the downlink control information using each downlink control channel in the plurality of slots (LG page 1, section 2 Required information for PDCCH repetition), or transmits partial information obtained by dividing the downlink control information using each downlink control channel in the plurality of slots (Mediatek page 3, Figures 1 and 2 where the control information is divided into the different downlink slots).

6. (Original) The user apparatus as claimed in claim 5, wherein the reception unit repeatedly receives the downlink control information by each downlink control channel in the plurality of slots (LG page 1, section 2 Required information for PDCCH repetition), or receives partial information obtained by dividing the downlink control information by each downlink control channel in the plurality of slots (Mediatek page 3, Figures 1 and 2 where the control information is divided into the different downlink slots).

7. (New) The base station as claimed in claim 2, wherein the transmission unit transmits the downlink control information by applying frequency hopping among the plurality of slots (Li uses FDD for the slots in Figure 1 which is frequency  hopping among the slots).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN C MARCELO whose telephone number is (571)272-3125.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MELVIN C. MARCELO
Primary Examiner
Art Unit 2463



/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        February 27, 2021